DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Amendment received on 02/23/2022 is acknowledged and entered. Claims 1, 4, 6, 9, 12-13, 17 and 20 have been amended. Claims 1-10, 12-18 and 20 are currently pending in the application. 

	Claim rejections under 35 USC §101 have been withdrawn due to the Applicant’s amendment.
Allowable Subject Matter
Claims 1-10, 12-18 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-10, 12-18 and 20 recite the combination of additional elements, which, as a whole integrates the mental process of identifying suspicious orders received for controlled substance into a practical application. Specifically, the additional elements recite a specific manner of performing checks of historical information on previous orders, which provides a specific improvement over prior systems adapted for identifying suspicious orders for controlled substance. Thus, the claims are eligible because they are not directed to the recited judicial exception.




Conclusion
The prior art search has been conducted; however, no new pertinent references were uncovered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        03/01/2022